General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as follows:
For a clear understand of the claimed design, the word -- Front -- should be inserted into the 1.1 description before the word ‘perspective’
The word -- Back -- should be inserted into the 1.8 description before the word ‘perspective’

Claim Rejection - 35 USC § 102
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gubi Violin Dining Chair (Gubi, hereinafter) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 “Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” See Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).

Both the claimed design and the Gubi design show a chair having a separate seat and a curved backrest attached to legs which angle towards the rear and two parallel supports at its center which attack to a rear horizontal support in-between the rear leg.  In this case, the appearance of the claimed design would be seen by an ordinary observer as a mere modification of the Gubi design.  













Int'l Seaway, 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
	
Double Patenting Rejection
The claim is provisionally rejected on nonstatutory double patenting of the claim of copending Application No 35/511398.  Although the designs are not identical, they are not patentably distinct from each other because the only difference between the two designs rests in the width of the backrest.  This difference is considered to be de minimis and does not affect the overall aesthetic appearance of the design.  Where the only substantial difference between a design and the prior art is one of obvious changes in arrangement and proportioning, the design is not patentable.  See In re Stevens, 81 USPQ 362 (CCPA 1949).   





  



									








It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability.  See In re Frick, 275 F2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F2d 610, 128 USPQ 539 (CCPA 1961).

In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR § 1.130(b).

A registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
The claim stands rejected under 35 USC § 102 and rejected under the judicially-created doctrine of nonstatutory double patenting.
 
The references not relied upon in the rejections over prior art are cited as pertinent prior art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Ann Calabrese whose telephone number is (571) 272-8704.  The examiner can normally be reached Monday through Thursday from 7:00am to 5:30pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        01/06/2021